department of the treasury internal_revenue_service washington d c apr xxxxxx xxxxx xxxxx tax_exempt_and_government_entities_division u i l xxxxx xxxxkx xxxxx attn xxxxx legend state a statute a employer m group b employees xxxxx plan x ordinance y xxxxx xxxxx dear mr xxxxx this letter is in response to a request dated date as supplemented by correspondence dated date that you submitted for a private_letter_ruling concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code you have submitted the following facts and representations employer m a unit of local_government is a fire protection district within state a and is governed by a three-member elected board_of trustees employer m is xxxxx page _ responsible for providing fire suppression fire safety education and emergency medical rescue services to residents within its jurisdiction article of statute a provides that in each municipality as defined therein the city council or board_of trustees as the case may be shall establish and administer a firefighters’ pension fund for the benefit of its firefighters and their beneficiaries article further provides that any fire protection district having any full-time paid firefighters is included in the definition of a municipality also rules for the administration of such a pension fund are set forth in article in accordance with statute a employer m established plan x for the benefit of its group b employees you represent that plan x meets the qualification requirements of sec_401 a of the code section of statute a provides that each group b employee shall be required to contribute a percent of his or her salary to plan x section of ‘statute a provides that a municipality as defined in section such as employer m may pick up the contributions required by section ifa municipality decides not to pick up the contributions the required contributions shall continue to be deducted from the salary of group b employees if contributions are picked up they shall be treated as employer contributions in determining the tax treatment under the code however the municipality shall continue to withhold federal and state income taxes based upon these contributions until the internal_revenue_service or the federal courts rule that pursuant to sec_414 of the code these contributions shall not be included as gross_income of the group b employees until such time as they are distributed or made available employer m shall pay these contributions from the same source of funds which is used to pay the salaries of the group b employees employer m may pick up these contributions by a reduction in the cash salary of the group b employee or by an offset against a future salary increase or by a combination of both to effectuate the pick up as provided for in the above provisions employer m on date adopted and passed ordinance y ordinance y provides that group b employee contributions made to plan x shall be paid_by employer m on behalf of all group b employees that the payment of the group b employees’ contribution picked up by employer m shall be made by reducing the amount of the compensation payable to such employees and - making payment of such amount directly to plan x that the contributions although designated as employee contributions are being paid_by employer m in lieu of contributions by the group b employees and that the group b employees do not have the option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to plan x xxxxx page based on the aforementioned facts and representations you have requested the following rulings that the mandatory_contributions picked up by employer m on behalf of the group b employees participating in plan x will be treated as employer contributions for federal_income_tax purposes that the mandatory_contributions picked up by employer m on behalf of the group b employees participating in plan x will not be considered gross_income to the group b employees until the amounts are distributed or otherwise made available to the group b employees that the mandatory_contributions picked up by employer m on behalf of the group b employees participating in plan x will not constitute wages from which federal income taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 a established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a a of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions _ the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both - xxxxx page 90n2240 in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this case ordinance y as adopted by employer m meets the criteria of revrul_81_35 and revrul_81_36 by providing in effect that required contributions made to pian x by the group b employees shall be picked up and assumed by employer m and paid to plan x in lieu of contributions by the group b employees ordinance y further provides that no group b employee shall have the option of receiving the contributed amounts directly instead of having them paid_by employer m to plan x with respect to ruling_request sec_1 and we conclude that the mandatory_contributions that are picked up by employer m on behalf of group b employees who participate in plan x shall be treated as employer contributions and will not be considered gross_income to the group b employees in the year such amounts are contributed to plan x these amounts will be includible in the gross_income of the group b employees or their beneficiaries in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of the pick- up is no earlier than the later of the date ordinance y was signed or the date ordinance y is put in effect this ruling is based on ordinance y that was signed by the president of the board_of trustees of employer m on date in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of ordinance y or the date the pick-up is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code these rulings are based on the assumption that plan x will be qualified under xxxxx page sec_401 of the code at the time of the proposed contributions and distributions this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others-as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact xxxxx badge xxxxx t ep ra t2 at xxxxx sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 cc xxxxx xxxxx xxxxx
